Title: To Thomas Jefferson from William Macarty, 14 January 1788
From: Macarty, William
To: Jefferson, Thomas



Sir
Lorient 14 January 1788

I have communicated the Arret and Letter you did me the Honor to send me, to the Merchants Interested in the American Trade.
We fear they will not answer the Intention of Government. The experience we have had in the partial Execution of the Decision of the 24 May 86 will make Speculators very cautious in future.
The confidence that was placed in that regulation lead Numbers into the Shipping of Tobacco for France; Several have their Tobacco on hand here at present, to the great detriment of the Shippers in America and the Merchants here, The Farmers General having refused to purchase for Eight months past. I have none myself, but I feel for others who suffer.
The delays and Difficulties which I met with in 86 in the reception of my Tobacco, and the difference in the price, from what I thought I had a right to expect in consequence of the favour granted by Government, have ruin’d me, and will no doubt prevent my endeavours to encrease the Commercial Connections, having their usual effect.
The opposition every Commercial regulation meets with, from the Farmers General and their officers, will unavoidably distroy all confidence in them, so long as they have it in their power to Intrepret the Laws as their Interest may dictate, or subject the Merchant to a Litigeous contestation, which neither his time or inclination will permit him to pursue.
It is certain, you, and every person that were consulted on that subject, understood and expected that the Trade in General were to enjoy every advantage that Mr. Morris had by his contract. It is certain Mr. Morris’s Tobacco has been paid at the rate of 36₶⅌ Ct. and it is as certain that the Farmers General have not paid us here more than 32₶ 10⅌Ct. on an Average from the manner they Insisted on classing the quality of our Tobacco, notwithstanding the quality of our Cargo’s were always far Superior to any deliver’d by Mr. Morris’s Agents, by which we are deprived of at least 2.₶⅌ Ct. besides the 30s ⅌ Ct. allowed on the Tobacco not deliver’d in the Ports where there is manufacturies. We have a right, in Justice to our friends to claim 2₶ on every 100 wt. of Tobacco that we have deliver’d to the Farmers General Since that decision, and if we do not obtain it, we are deprived of the advantages Intended,  and we have been lead into an Error extremely detrimental to us and our friends.
I fear notwithstanding the Good Intention of the Minister, that, the Great Influence the Farmers General have, will prevent Justice being obtain’d. I know they pretend that they have paid the Tobacco agreable to its quality, at the prices fix’d by the Decision but I am convinced they will not have the candor to acknowledge that their officer here constantly refused to receive any as first quality, except a few hhds. in a cargo, for forms sake notwithstanding we have deliver’d them Several Cargos directly from James River.
These are facts, known to every one here which I take the Liberty to communicate to you and hope they may be of some service to others, if not to me. The conduct of the Farmers General or their officer here has been extriordinary and trifling from the begining, and of a nature to disgust the Americans from coming to this Port, if not to other’s.
I am with great Respect Your most Humble and Obedient Servant,

Wm. Macarty

